Citation Nr: 1745001	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-30 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for bilateral lower extremity radiculitis, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in Oakland, California, which in pertinent part, denied service connection for a lumbar spine disability.  

Since issuance of the Statement of the Case (SOC) in September 2013, additional evidence has been received by the Board.  The Veteran's substantive appeal via VA Form 9 was received after February 2, 2013 (received by VA in October 2013); therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests consideration by the Agency of Original Jurisdiction, which has not been requested in this case.  38 U.S.C.A. § 7105(e) (West 2014).  As such, the Board may consider this evidence in the first instance.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with degenerative joint disease of the lumbosacral spine, degenerative disc disease of the lumbar spine, and spinal stenosis (lumbar spine disability).

2.	The Veteran sustained an injury to the lumbar spine during active service.

3.	The Veteran's current lumbar spine disability is etiologically related to the lumbar spine injury during service.

4.	The Veteran is currently diagnosed with bilateral lower extremity radiculitis.

5.	The Veteran's bilateral lower extremity radiculitis is etiologically related to the service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  

2.	Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral lower extremity radiculitis, as secondary to the service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for a lumbar spine disability and bilateral lower extremity radiculitis, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection Legal Authority 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran is currently diagnosed with degenerative joint disease and spinal stenosis (as arthritis) which are listed as a "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. §§ 3.307, 3.309(a).  

Service Connection for a Lumbar Spine Disability

The Veteran generally contends that a current lumbar spine disability is the result of service.  The Veteran has asserted in multiple documents and histories that he injured his back in service and has experienced low back problems ever since this injury.

At the outset, the Board finds that the Veteran has a current lumbar spine disability that includes a form of arthritis.  A January 2010 VA examination report reflects the Veteran was diagnosed with degenerative joint disease of the lumbosacral spine.  A November 2011 private treatment record reflects a diagnosis of spinal stenosis in the lumbar region, and a December 2011 private treatment record reflects a diagnosis of degenerative disc disease. 

Next, the Board finds that the Veteran sustained an injury to the lumbar spine during service.  A January 1975 service treatment record shows the Veteran reported injuring his back while lifting 105 pounds.  The Veteran complained of a sharp pain in the low back and denied any prior history of trauma to the back.  Upon examination of the Veteran, the service examiner noted palpation of the right side of the lower back area elicited a very painful reaction.  The service examiner also noted that when the Veteran bent forward, the state of pain was so severe that he was unable to tolerate it.  Straight leg raise testing was positive bilaterally.  The service examiner's assessment was questionable severe muscle strain, but instructed the Veteran to return the following day for X-rays to be taken to rule out any disc abnormalities.  The following day, X-rays of the lumbar spine were taken but no abnormalities were seen.

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the current lumbar spine disability is related to the lumbar spine injury during service.  The service treatment records do not reveal any further complaints, treatment, or diagnosis for any lumbar spine problems, and the Veteran's spine was found to be clinically normal during the April 1976 service separation examination.  The Veteran also denied symptoms of recurrent back pain during the April 1976 service separation examination.

On the other hand, documents received by VA in November 2015 relating to the Veteran's worker's compensation claim include a medical evaluation report dated in May 2013 wherein the medical examiner discussed the history of the Veteran's lumbar spine disability based on a review of extensive medical records.  The May 2013 medical examiner noted that the Veteran had sought treatment from a chiropractor starting in the 1980s for neck and lower back problems.  Additionally, the treatment records reviewed by the May 2013 medical examiner reflect the Veteran had consistently reported the onset of low back pain following the in-service lumbar spine injury.

In January 2010, the Veteran underwent a VA examination for the lumbar spine disability.  During the January 2010 VA examination, the Veteran reported injuring the lower back during service while lifting a load from a vehicle when he slipped and twisted his back.  The Veteran reported he had thrown out his back once in a while since the in-service injury.  The Veteran also reported that the low back pain radiated down to both lower extremities but denied any sensory deficits, weakness, or bowel or bladder dysfunction.  Upon conclusion of the examination, the January 2010 VA examiner diagnosed the Veteran with degenerative joint disease of the lumbosacral spine with chronic low back pain but without objective evidence for any lumbosacral radiculopathy.

In June 2010, the VA examiner who conducted the January 2010 VA examination provided an addendum opinion to supplement the January 2010 VA examination report.  The VA examiner noted that service treatment records do not reveal any ongoing back problems following the January 1975 low back injury and that the service separation examination indicated a normal spine.  Ultimately, the VA examiner stated that he was unable to opine whether the current lumbar spine disability was related to the in-service low back injury without resorting to mere speculation.

In a June 2017 private medical letter, Dr. J.M. discussed the Veteran's ongoing lumbar spine problems ever since the in-service lower back injury that occurred in 1975.  Dr. J.M. detailed the continuous treatment for the lumbar spine that was required and sought ever since the Veteran separated from service.  Although the Veteran sustained a work-related injury to the lumbar spine in 2010, Dr. J.M. opined that the Veteran's current lumbar spine disability have been primarily caused by the in-service back injury that occurred in January 1975.

While the June 2017 private medical opinion does not contain a rationale for why the Veteran's current lumbar spine disability was attributed to the in-back injury rather than the work-related injury in 2010, the Board notes that the record reflects the Veteran sustained the work-related low back injury in September 2010, subsequent to the diagnosis for degenerative disc disease during the January 2010 VA examination.  Additionally, the evidence of record indicates the Veteran experienced low back problems shortly after service separation and was treated by a chiropractor in the 1980s, well before the post-service work injury in 2010.  Furthermore, given that the June 2010 VA addendum opinion does not nonspeculative opinion, the June 2017 private medical opinion remains the only competent medical opinion of record that tends to establish an etiological relationship between the current lumbar spine disability and the in-service low back injury.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §5107; 38 C.F.R. §3.102.  As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide regarding other service connection theories.  See 38 U.S.C.A. §7104 (West 2014).

Service Connection for Bilateral Lower Extremity Radiculitis

The contention liberally construed for the Veteran is that the current bilateral lower extremity radiculitis is associated with the service-connected lumbar spine disability.

The evidence of record demonstrates that the Veteran is currently diagnosed with bilateral lower extremity radiculitis.  An October 2014 private treatment record reflects a recent electromyogram (EMG) and nerve conduction study (NCS) test confirmed chronic S1 radiculitis in the bilateral lower extremities.  The Board's instant decision grants service connection for a lumbar spine disability.

The evidence demonstrates that the current bilateral lower extremity radiculitis is etiologically related to the service-connected lumbar spine disability.  During the January 2010 VA examination, the Veteran reported low back pain that radiated down into both lower extremities.  An October 2010 private treatment record reflects the Veteran reported low back pain with intermittent radiation into the right posterior thigh.  A November 2011 private treatment record shows the Veteran presented for a follow up appointment for lumbar radiculopathy; although an MRI of the lumbar spine did not reveal evidence of a distal cord abnormality or compression fracture, the Veteran nonetheless had symptoms of numbness in both feet.  A June 2014 private treatment record shows the Veteran complained of low back pain with radiating pain laterally down both legs.  The June 2014 private examiner's assessment was possible lumbar radiculitis.  Subsequently, the October 2014 private treatment record discussed above showed a EMG/NCS test confirmed chronic S1 radiculitis in the bilateral lower extremities. 

As noted above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The evidence of record establishes a current diagnosis of bilateral lower extremity radiculitis, and the evidence of record is at least in equipoise as to whether the bilateral lower extremity radiculitis is etiologically related to the Veteran's lumbar spine disability; therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for the bilateral lower extremity radiculitis, as secondary to the service-connected lumbar spine disability, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a lumbar spine disability is granted.

Service connection for bilateral lower extremity radiculitis, as secondary to the service-connected lumbar spine disability, is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


